Citation Nr: 1011408	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to special monthly compensation based on a 
need for regular aid and attendance of another person or by 
reason of being housebound.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	George C. Piamonte, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse; P.G., Observer


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The issue of entitlement to service connection for a back 
disorder is addressed in the remand portion of the decision 
below and is remanded to the Department of Veterans Affairs 
Regional Office.


FINDING OF FACT

In November 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issues 
of entitlement to service connection for a right shoulder 
disorder, entitlement to service connection for an eye 
disorder, and entitlement to special monthly compensation 
based on a need for regular aid and attendance of another 
person or by reason of being housebound.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issues of entitlement to service connection 
for a right shoulder disorder, entitlement to service 
connection for an eye disorder, and entitlement to special 
monthly compensation based on a need for regular aid and 
attendance of another person or by reason of being housebound 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the veteran or 
by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the veteran.  38 C.F.R. § 20.204(c).

With regard to the issues of entitlement to service 
connection for a right shoulder disorder, entitlement to 
service connection for an eye disorder, and entitlement to 
special monthly compensation based on a need for regular aid 
and attendance of another person or by reason of being 
housebound, in November 2009, prior to the promulgation of a 
decision by the Board, the Veteran submitted a statement 
wherein he indicated that he wished to withdraw his appeal.  
Consequently, no allegation of error of fact or law remains 
before the Board for consideration with regard these issues.  
As such, the Board finds that the Veteran has withdrawn these 
claims.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to the issues of entitlement to service 
connection for a right shoulder disorder, entitlement to 
service connection for an eye disorder, or entitlement to 
special monthly compensation based on a need for regular aid 
and attendance of another person or by reason of being 
housebound, and each issue is, thus, dismissed.


ORDER

Service connection for a right shoulder disorder is 
dismissed.

Service connection for an eye disorder is dismissed.

Special monthly compensation based on a need for regular aid 
and attendance of another person or by reason of being 
housebound is dismissed.



REMAND

Historically, the Veteran served on active duty from June 
1964 to June 1967.  According to the Veteran's DD 214, he 
served in the Army Infantry as a Direct Fire Crewman, and was 
awarded a Parachute Badge and a Combat Infantryman's Badge.  
The Veteran's service treatment records indicated that, in 
March 1966, he strained his back lifting weights.  A physical 
examination revealed moderate left paravertebral muscle 
spasm.  The impression was acute lumbosacral strain.  In May 
1966, the Veteran "re-injured" his back; the impression was 
recurrent lumbosacral strain.  In August 1966, the Veteran 
was allegedly pinned under a 1/4 ton truck while stationed at 
Fort Bragg, North Carolina.  The resulting treatment report 
indicated that the Veteran experienced a contusion on the 
anterior wall of his chest.  In January 1967, the Veteran 
twice received treatment for low back pain, once after a 
weight lifting injury.  During his April 1967 separation 
examination, the Veteran did not complain of nor was he 
treated for a back disorder or symptoms thereof.

In May 2005, the Veteran submitted a claim of entitlement to 
service connection for a back disorder.  Specifically, the 
Veteran claimed that his then current back disorder was 
related to numerous inservice parachute jumps, including 3 
combat jumps, weight lifting injuries, and being pinned by a 
1/4 ton truck.  Pursuant to his May 2005 service-connection 
claim, the Veteran underwent a VA examination in April 2006; 
the diagnosis was "degenerative disc disease/degenerative 
joint disease of the lumbosacral spine, status post 
diskectomies, status post fusion, with spinal stenosis and 
radiculopathy."  The RO's request for an examination 
erroneously stated that Veteran asserted that his then 
current back disorder was the result of a jeep accident 
occurring sometime in 1965.  At the conclusion of the 
examination, the examiner stated:

I am asked to comment on whether [the 
Veteran's back disorder] is a result of 
his injuries, specifically in 1965.  I 
can document no injury in 1965.  The 
injury I document is in August of 1966.  
There is no mention of back injury at 
that time.  There is no mention of back 
injury in [the Veteran's separation 
examination] in 1967.  In the absence of 
better documentation I cannot connect 
his low back strain in the service to 
his present problem without resorting to 
speculation.

The RO requested the examiner to provide an opinion using an 
incorrect factual basis.  Further, the examiner did not 
address whether the March or May 1966 injuries or the January 
1967 injuries were related to the Veteran's current back 
disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 
(2007).  Moreover, the opinion that the examiner provided did 
not include an adequate explanation as to why speculation was 
required to render the requested opinion.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008).  As such, the Board 
finds that the April 2006 examination is inadequate for 
purposes of determining service connection.  "Once VA 
undertakes the effort to provide an examination, it must 
provide an adequate one or, at a minimum, notify the veteran 
why one will not or cannot be provided."  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  To date, VA has not notified 
the Veteran why an adequate VA examination will not or could 
not be provided.  Thus, in order to satisfy VA's duty to 
assist, the Board finds that a remand is warranted in order 
for the Veteran to undergo a VA examination.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In September 2002, the United States Social Security 
Administration (SSA) determined that the Veteran was totally 
disabled on December 17, 2001 due to an unspecified back 
disorder.  A letter from SSA notifying the Veteran of the 
favorable decision is of record, but the evidence underlying 
the SSA's decision has not been associated with the Veteran's 
claims file.  Additionally, according to a March 2002 
treatment report from the CMC Myers Park Family Practice, the 
Veteran "resumed smoking under the stress of the workers['] 
comp[ensation] hearings that he attended."  Moreover, the 
Veteran submitted several treatment reports from 
OrthoCarolina demonstrating treatment for a back disorder.  
Several of these treatment reports indicated that the purpose 
of the Veteran's treatment was pursuant to a Workers' 
Compensation claim.  Evidence related to the Veteran's 
Workers' Compensation claim has neither been submitted to nor 
obtained by the RO for review.  When VA has notice prior to 
the issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); 
Baker v. West, 11 Vet. App. 163, 169 (1998).  The Board finds 
that all of the records associated with the Veteran's 
application for SSA disability benefits and all of the 
records associated with his Workers' Compensation claim are 
relevant to his service-connection claim for a back 
disability.  See Voerth v. West, 13 Vet. App. 117, 121 
(1999); see also Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
As such, the Board finds that a remand is warranted to 
attempt to obtain the records supporting the Veteran's claim 
for SSA disability benefits and his Workers' Compensation 
claim.

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain all 
records relevant to the Veteran's 
application for SSA disability benefits, 
as well as any subsequent applications SSA 
may have of record.

The RO must also attempt to obtain all 
records relevant to the Veteran's Workers' 
Compensation claim.

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must be provided an 
opportunity to respond.

2.  Thereafter, Veteran must be afforded a 
VA examination to determine the presence 
of any back disorder and, if present, the 
etiology and severity thereof.  The claims 
file must be made available to and 
reviewed by the examiner.  All necessary 
and appropriate tests must be performed 
and their results documented, to include 
range of motion testing.  The examiner 
must fully describe all manifestations of 
the Veteran's back disorder, to include 
any neurological findings.  After 
examining the Veteran, and reviewing the 
service treatment records and post service 
medical records, the examiner must opine 
as to whether any current back disorder is 
related to the Veteran's active duty 
service, to include as due to multiple 
parachuting jumps; the March 1966 back 
injury; the May 1966 back injury; the 
August 1966 incident wherein the Veteran 
was pinned by a 1/4-ton truck; and the 
injuries giving rise to the January 1967 
treatment for low back pain.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot render 
an opinion without resorting to 
speculation, the examiner must so state, 
and thoroughly explain why speculation is 
required.  Any report prepared must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained and associated with the 
Veteran's claims file that shows that 
notice scheduling the examination was sent 
to the last known address.  Documentation 
must be also be obtained and associated 
with the Veteran's claims file 
demonstrating any notice that was sent was 
returned as undeliverable.

4.  The RO must then re-adjudicate the 
Veteran's claim on appeal.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


